Citation Nr: 0517219	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
right knee arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which granted service connection for right knee arthritis and 
assigned a noncompensable (i.e., 0 percent) evaluation.  In 
his June 2002 notice of disagreement (NOD) with this 
decision, the veteran wrote that he should have been granted 
no less than a 10 percent rating.  In his November 2002 
Substantive Appeal (VA Form 9), the veteran asked that his 
rating be increased to 20 percent.  Subsequently, the RO 
increased the rating to 10 percent in a January 2003 
supplemental statement of the case (SSOC), effective the 
original effective date.

In January 2005, the veteran requested that his 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board, scheduled for later that month, be cancelled.  His 
request for a hearing is therefore considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2004).

Other issues are addressed in the representative's written 
brief on appeal.  To the extent there is a desire to pursue 
those matters, appellant and his representative should pursue 
the matter at the RO.


FINDING OF FACT

The competent, probative medical evidence of record reflects 
that the veteran's right ankle arthritis, established by X-
ray findings, causes only noncompensable limitation of motion 
due to pain, and there is no ankylosis, instability, or other 
impairment of the veteran's right knee.



CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 10 percent for the veteran's right knee arthritis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5263 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his December 1999 claim.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because it had not yet issued its September 2002 SOC, 
and January and November 2003 SSOCs.  See VAOPGCPREC 7-2003 
(VA had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  In Mayfield, the Court held that a timing-
of-notice error that occurred when the initial AOJ decision 
preceded enactment of the VCAA could be remedied by VA after 
a Board remand by "affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
her claim."  Id. at 32.  The Court in Pelegrini  also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121.  See also Mayfield, slip op. at 7.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 
28; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, slip op. at 28-29 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

In the present case, the RO initially denied the veteran's 
claim as not well grounded in July 2000, and readjudicated it 
in October 2001 pursuant to section 7(b) of the VCAA.  See 
VAOPGCPREC 3-2001 (Jan. 22, 2001).  The RO did not provide 
VCAA notification prior to its readjudication of the 
veteran's claim, and has not sent a VCAA letter to the 
veteran specifically regarding his claim for a higher initial 
rating for his right knee arthritis.  However, as in 
Mayfield, this error was "sufficiently remedied by the 
process carried out" after the RO's decision, and, in any 
event, the veteran has not indicated with any degree of 
specificity how any lack of notice or evidence affected the 
essential fairness of the adjudication.  Mayfield, slip op. 
at 15, 32.

The RO has sent multiple letters to the veteran, which 
notified him of the VCAA and informed him of the content 
notice requirements.  Specifically, the RO's July 2002 
letter, written in connection with his claim for service 
connection for a back disorder, told the veteran of the 
passage of the VCAA and that it established new notice and 
development requirements for VA.  This letter also explained 
VA's duties to notify and assist the veteran with his claim.  
The RO's February 2004 VCAA letter, written in connection 
with the veteran's claim for an increased rating for his now-
service-connected back disorder, explained that the veteran 
should submit additional evidence showing his service-
connected condition had increased in severity.  And, in an 
attachment entitled, "What is the Status of Your Claim and 
How you can Help," the RO explained the respective 
responsibilities of the RO and the veteran in obtaining 
evidence.  This attachment also concluded with the sentence, 
"If there is any other evidence or information that you 
think will support your claim, please let us know."  In 
addition, the RO obtained all identified private and VA 
treatment records and afforded the veteran a March 2001 VA-
authorized examination that addressed the etiology and 
severity of his right knee arthritis and a November 2002 VA-
authorized examination that addressed the severity of this 
disorder.  Moreover, the veteran stated in his June 2002 NOD 
that his right knee evaluation should have been no less than 
10 percent due to his constant pain and subluxation, and 
stated in his November 2002 Substantive Appeal that the RO 
should reconsider his rating in light of the VA-authorized 
examination shortly before that date, thus indicating that he 
understood that he had to demonstrate a worsening of his 
right knee arthritis in order to prevail in his claim.

Thus, the RO has, since its October 2001 grant of service 
connection for the veteran's right knee arthritis, informed 
him of the VCAA's notice content requirements, requirements 
that the veteran indicated he understood, obtained all 
identified private and VA treatment records, and afforded him 
a VA-authorized examination as to the severity of his right 
knee arthritis, the dispositive issue on this appeal.  
Consequently, any VCAA notice error was nonprejudicial, as 
the RO has sufficiently remedied its VCAA timing notice error 
and the veteran has not indicated how any lack of notice or 
evidence affected the essential fairness of the adjudication, 
and the RO complied with the VCAA's duty to assist provisions 
and implementing regulations.

Based on the above, no further development is required to 
comply with the VCAA or the implementing regulations, and the 
Board will proceed to adjudicate the veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As noted, the veteran timely appealed the rating initially 
assigned when service connection was granted for his right 
knee arthritis.  The Board must therefore consider 
entitlement to "staged" ratings to compensate for times since 
filing his claim when this disorder  may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran injured his right knee in service when he slipped 
on a ladder.  At that time, he had pain in the medial 
ligament with full range of motion.  There was no apparent 
swelling or dislocation.  The impression was strained 
ligament.  On examination the day after the accident, there 
was no edema or contusion, no crepitus, most of the pain was 
to the medial side of the patella, and there was full range 
of motion with some soreness.  At separation, the lower 
extremities were normal on examination, and the veteran 
indicated he was left-handed.

At a November 2000 VA-authorized examination relating 
primarily to his left knee, the range of motion of the 
veteran's right knee was normal.

The May 2000 to July 2001 treatment notes of Dr. "P.S.R.," 
the veteran's primary care physician, repeatedly diagnose the 
veteran with degenerative joint disease of both knees.  
August 2000 notes reported no edema of the extremities.  
October 2000 notes indicated good strength in the extremities 
bilaterally, symmetrical reflexes with 1+ knee jerk, trace 
achilles reflex on the right, and negative straight leg 
raising bilaterally.  January 2001 notes reported no edema, 
crepitus of the left knee greater than the right with warmth 
and effusion.  In March 2001, the knees were the same, with 
no edema and crepitus continuing.  "No edema" was also 
noted in May 2001.

Dr. "P.S.R." referred the veteran to Dr. "S.D." for 
further evaluation in May 2000.  At that time, the veteran 
complained of worsening bilateral knee pain.  The X-ray 
report stated that veteran's knees did not show any 
significant pathological change or significant arthritic 
changes, and there were no other lesions or other 
abnormalities seen.  Dr. "S.D." interpreted the X-rays to 
show a moderate amount of tricompartmental DJD of both knees, 
with the right slightly worse than the left.  There was no 
sign of fracture, blastic or cystic lesion.  The veteran 
indicated that his right knee had been "pretty 
controllable" as far as his complaints of pain.  On 
examination, the veteran had full range of motion of both 
knees, and crepitance on movement of both.  He had good 
strength of both lower extremities.  His deep tendon reflexes 
were equal bilaterally, other than the lateral aspect of the 
lower left leg.  There was no instability to varus or valgus 
stress of either knee.  The MacMurry's test elicited pain and 
was positive in both knees.  There was no instability to the 
anterior/posterior drawer test or pain with palpation of the 
patella.  There was some tenderness to palpation of the 
medial and lateral joint lines of both knees.  The impression 
was of bilateral knee pain and degenerative joint disease of 
both knees.  In March 2001, Dr. "S.D." reported that the 
veteran's right leg felt good, and X-rays and MRI looked 
fine.

A November 2000 VA outpatient treatment (VAOPT) note 
indicates the veteran was walking with a cane, and his 
extremities were difficult to examine due to discomfort.  
Flexion and extension appeared to be intact but were somewhat 
diminished.  The veteran was unable to perform straight leg 
(SL) lifts.

At a March 2001 VA-authorized examination, the veteran 
complained of right knee pain, fatigue, weakness, stiffness, 
swelling, inflammation, fatigue, and lack of endurance, with 
pain being the main problem.  He also indicated that 
instability of both knees causes prevents him from doing some 
activities of daily living.  On examination, leg lengths were 
82 centimeters bilaterally.  His gait was difficult to judge 
but appeared to be normal.  After noting the veteran's back 
and left knee related limitations, the examiner wrote: "In 
examination of the knees, this is specifically for the right 
knee, I find no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness."  He also wrote: "There are no DeLuca issues 
concerning the right knee."  Flexion and extension were 
normal, to 140 and 0 degrees respectively.  The drawer and 
McMurray's tests were within normal limits.  The right knee 
X-ray showed developing degenerative joint disease with 
narrowing of the medial and lateral compartments.  Patella 
deformity was presumably secondary to a previous fracture 
that had healed.  

In September 2001, Dr. "J.R." noted that lower extremity 
motor strength of the lower extremities was within normal 
limits.  Also noted were multiple back operations and chronic 
leg pain.

At the November 2002 VA-authorized examination, the veteran 
indicated that his right knee had become weak and painful, 
with episodes of giving way every three to four days, causing 
him to fall often.  The veteran walked with a cane, but there 
was no abnormal weight bearing.  The left knee had pain on 
palpation, but the right knee seemed to be within normal 
limits in this regard.  Flexion of the right knee was to 130, 
with 140 being normal, and extension to 0, which was normal.  
There was pain with right knee range of motion, but no 
fatigue, weakness, lack of endurance, or incoordination.  The 
right knee was tender to palpation, with no joint effusion, 
but with mild warmth on palpation.  There was no ankylosis of 
the knee joint.  Drawer and McMurray's tests were negative, 
but there was evidence of arthritis, tenderness, and some 
crepitation.  Motor function was 4/5 to 5/5 with normal 
sensitivity and 2+ reflexes.  The diagnosis was bilateral 
knee arthritis.

A November 15, 2002 arthroscopic surgery report of Dr. 
"R.A." refers to both the right and left knees, but 
subsequent November 28, 2002 and December 16, 2002 treatment 
notes of Dr. "R.A." indicate "postop left knee scope," 
thus indicating that the operation was performed on the left 
knee.

The above facts reflect that the veteran has right knee 
arthritis, due to in-service trauma, that has been 
substantiated by at least some X-ray findings.  Accordingly, 
his disorder is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010 (2004), which in turn refers to DC 5003, for 
rating degenerative arthritis.  DC 5003 provides for such 
arthritis to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion of the leg is rated 
under DCs 5260 and 5261.  However, there has been full range 
of motion of the right knee or close to it since the in-
service injury, including full range of motion at the May 
2000 private and March 2001 VA-authorized examinations, and 
the November 2002 VA-authorized examination showed extension 
normal and flexion to 130, which is far greater than even the 
flexion to 60 degrees that would warrant a noncompensable 
evaluation under DC 5260.

Where, as here, there is no compensable limitation of motion 
of the specific joint involved, DC 5003 provides for a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion.  This limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In this case, there is some evidence of limitation 
of motion due to pain.  On this basis, the veteran is 
entitled to the 10 percent rating he is currently receiving 
under DCs 5003 and 5010 for his right knee arthritis.

The veteran is not, however, entitled to a higher rating 
under any other potentially applicable diagnostic code.  
There has never been a finding of ankylosis of the right 
knee, and a lack of ankylosis was specifically noted at the 
November 2002 VA-authorized examination, so the veteran is 
not entitled to a higher rating under DC 5256.  And, although 
the veteran could be entitled to a separate rating for 
subluxation or lateral instability under DC 5257, see 
VAOPGCPREC 23-97 (July 24, 1997), there has never been a 
clinical finding of instability of the veteran's right knee, 
and the May 2000 private examination and March 2001 VA-
authorized examination both indicated that there was no 
instability, notwithstanding the veteran's contrary 
statements.  Nor has there been evidence of dislocation or 
removal of cartilage from the right knee, impairment of the 
tibia and fibula, or genu recurvatum, and a higher rating is 
therefore not warranted under DCs 5258, 5259, 5262, or 5263.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  However, the 
veteran's pain and its effect on his right knee's range of 
motion is already contemplated by the governing rating 
criteria and, indeed, is the basis for the 10 percent rating 
he is currently receiving.  And, although he has claimed that 
he experiences additional functional impairment of the type 
envisioned under DeLuca, these have not been objectively 
confirmed on examination; in fact, the March 2001 examiner 
found no evidence of heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness, and 
the November 2002 examiner found no evidence of fatigue, 
weakness, lack of endurance, or incoordination.

In sum, the preponderance of the evidence reflects that the 
veteran is entitled to a rating of 10 percent under DCs 5010 
and 5003 for his right knee arthritis with limitation of 
motion caused by pain, and he is not now, nor has he been at 
any time since filing his claim, entitled to a higher rating 
under these, or any other potentially applicable diagnostic 
code or based on the DeLuca factors.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
veteran's claim for an initial rating higher than 10 percent 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
the veteran's right ankle arthritis is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


